 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES WILLIAMS,

 9                               Plaintiff,             CASE NO. C18-46 RAJ

10             v.                                       ORDER OF DISMISSAL

11   SERGEANT ROOS, et al.,

12                               Defendants.

13          The Court, having reviewed Plaintiff’s complaint, the Report and Recommendation of the
14   Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
15   hereby find and ORDER:
16       (1)    The Court ADOPTS the Report and Recommendation.
17       (2)    This case is DISMISSED WITHOUT PREJUDICE for failure to comply with a
18              court order and failure to prosecute.
19
            DATED this 28th day of November, 2018.
20

21

22

23
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge


     ORDER OF DISMISSAL - 1
